DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/21/2021 have been fully considered but they are directed towards newly amended claim language.

Regarding Rejections under 35 U.S.C. § 102, 
Applicant contends that the cited prior art fails to disclose newly amended limitations of independent claims 1 and 4, including: “a connection port of the housing connectable to a headliner air duct so as to permit forced airflow through the housing from the connection port to an exhaust port of the housing so as to moderate the environment, the camera being disposed in the housing and in a path of the forced airflow between the connection port and the exhaust port such that the forced airflow flows around and past the camera.”
See the rejection below for how the cited art in light of new/existing references reads on the newly amended language as well as the examiner’s interpretation of the cited art in view of the presented claim set.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 3, 7-9, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kakinami (US 5096287) (hereinafter Kakinami).
Regarding claim 1, Kakinami discloses:
A system for moderating the environment of a driver assist camera of a vehicle comprising: [See Kakinami, abstract discloses an air duct may be connected between the boot and the air conditioner to provide a flow of air through the boot.]
a camera mounted within a housing, the housing adapted to be attached to a window and a headliner of the vehicle; and [See Kakinami, Fig. 2a illustrates a housing (arm element 11 and boot element 18) with camera (20) clearly within.  Further, col. 2 lines 39-44 discloses that the boot is connected to an end of the arm and the other end of the boot is pressed against the windshield. The boot defines a closed chamber with the windshield so the video camera is isolated from both the outside atmosphere and the inside atmosphere of the automobile; See Kakinami, Fig. 2a illustrates the housing (11) attached to the front windshield/window (3), and a headliner (4).]
a connection port of the housing connectable to a headliner air duct [See Kakinami, col. 2 lines 33-38 discloses the upper end of the air passage (13) is connected with an air pipe (21) by a connector (22) and the air pipe is connected to a conventional air conditioner unit (not shown). The other end of the air passage opens into a boot (18) and is directed towards the front glass windshield.  Hence, the connection port of the housing (22) connectable to a headliner air duct (21).] so as to permit forced airflow through the housing from the connection port to an exhaust port of the housing so as to moderate the environment, [See Kakinami, Fig. 2a illustrates the air pipe (21) permitting airflow through the housing (11) from the connection port (22) to an exhaust port (19); See Kakinami, col. 2 lines 45-51 clearly discloses this air flow coming in from the air passage 13 and going out through the opening 19 takes the moisture inside the boot 18 away. This prevents the lens 14 and the front glass windshield 3 from fogging up due to the humidity (and hence, “moderate(s) the environment).] the camera being disposed in the housing and in a path of the forced airflow between the connection port and the exhaust port such that the forced airflow flows around and past the camera. [See Kakinami, Fig. 2a illustrates camera (20) disposed in the housing (11), and in a path of the airflow between connection port (22) and exhaust port (19); See Kakinami, col. 2 lines 45-51 discloses that the forced airflow “prevents the lens 14 and the front glass windshield 3 from fogging up due to the humidity.”  Hence, the lens is interpreted as being be in the path of airflow, since the lens is influenced by the effects of the airflow so as to reduce moisture buildup from humidity – in other words, the air is clearly flowing past the camera lens.  Additionally, the flow of air through air passage (13) as illustrated in Fig. 2a is also interpreted as being at least “around” the camera, as the passage extends the entire length of the camera (20).]

Regarding claim 2, Kakinami discloses all the limitations of claim 1.
Kakinami discloses:
wherein the headliner air duct is connected to a HVAC system of a vehicle. [See Kakinami, col. 2 lines 32-38, which discloses that the upper end of the air passage 13 is connected with an air pipe 21 by a connector 22 and the air pipe 21 is connected to a conventional air conditioner unit (not shown).  The other end of the air passage 13 opens into a boot 18 and is directed towards the front glass windshield 3.]

Regarding claim 3, Kakinami discloses all the limitations of claim 1.
Kakinami discloses:
wherein the exhaust port directs air flowing through the housing onto a windshield of the vehicle to aid in clearing the windshield.

Regarding claim 7, Kakinami discloses all the limitations of claim 1.
Kakinami discloses:
wherein the headliner encloses the headliner air duct. [See Kakinami, Fig. 2a illustrates the roof element (headliner) 4 “enclosing” the air duct (21) via a connection port (22).]

Regarding claim 8, Kakinami discloses all the limitations of claim 1.
Kakinami discloses:
wherein the camera is contained in a camera housing, the housing enclosing the camera housing, the camera housing being disposed in the housing and in the path of the forced airflow between the connection port and the exhaust port such that the forced airflow flows around and past the camera housing. [See Kakinami, annotated Fig. 2a below illustrates the camera housing, and the “camera” element 20 being disposed in the housing.  Additionally, as illustrated per Fig. 2a, the air flows through passage (13) from connector (22) to outlet (19) (the path of air travel clearly being “past the camera”), wherein the air flow represented graphically per Fig. 2a as three diverging arrows would clearlyl flow past the lens of the camera 14.]

    PNG
    media_image1.png
    439
    673
    media_image1.png
    Greyscale

Regarding claim 9, Kakinami discloses all the limitations of claim 8.
Kakinami discloses:
wherein the camera housing is attached to the vehicle by a mounting bracket. [See Kakinami, Fig. 2a illustrates the camera housing 11 attached to the vehicle windshield by a boot (18).]

Regarding claim 15, Kakinami discloses all the limitations of claim 1.
Kakinami discloses:
wherein the camera is disposed in the path of the forced airflow between the connection port and the exhaust port such that the forced airflow flows around and past the entire camera. [See Kakinami, annotated Fig. 2a below illustrates the camera housing, and the “camera” element 20 being disposed in the housing.  Additionally, as illustrated per Fig. 2a, the air flows through passage (13) from connector (22) to outlet (19) (the path of air travel clearly being “past the camera”), wherein the air flow represented graphically per Fig. 2a as three diverging arrows would clearlyl flow past the lens of the camera 14.]

    PNG
    media_image1.png
    439
    673
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kakinami in view of DeLine et al (US 6243003 B1) (hereinafter DeLine).
Regarding claim 6, Kakinami discloses all the limitations of claim 1.
Kakinami discloses:
comprising control wires for communication between the camera and a vehicle electronic control unit, [See Kakinami, Fig. 2a illustrates element 17 being control wires.]
Kakinami does not appear to explicitly disclose:
the control wires extending through the connection port.
However DeLine discloses:
the control wires extending through the connection port. [See DeLine, col. 8 line 62 through col. 9 line 14, and col. 4 line 61 – col. 5 line 25, in addition to annotated Fig. 7 below illustrates housing (20) and camera (56), with headliner (14), and control wires extending through the connection port (control wires 28).  The broad connection port of DeLine, where the housing 20 meets the headliner surface 20b, allows for a shared port for the forced air ventilation of Kakinami.]


    PNG
    media_image2.png
    460
    662
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the known technique of a shared connection port as taught by DeLine to improve the similar device of Kakinami.  Utilizing a shared connection port could simplify installation, provide additional cooling or improve aesthetics. (DeLine, col. 5 line 13 – 18).

Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kakinami in view of  Schofield at al (US 20030169522 A1) (hereinafter Schofield).
Regarding claim 10, Kakinami discloses all the limitations of claim 1.
Kakinami does not appear to explicitly disclose:
wherein the camera housing is configured to promote heat transfer from the camera to the forced airflow.

wherein the camera housing is configured to promote heat transfer from the camera to the forced airflow [See Schofield, ¶ 0004, 0117, 0101, 0102, discloses heat dissipating elements.] 
It would have been obvious to the person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed by Kakinami to add the teachings of Schofield in order to ensure sufficient cooling of the associated electronics.

Regarding claim 11, Kakinami in view of Schofield discloses all the limitations of claim 10.
Schofield discloses:
wherein the camera housing is composed of a material suitable for heat transfer. [See Schofield, ¶ 0201 discloses that a mount extension may comprise a die cast piece such as aluminum or another metallic material or the like.]
The reasons to combine the cited prior art are applicable to those presented for previously rejected claim 10.

Regarding claim 12, Kakinami in view of Schofield discloses all the limitations of claim 11.
Schofield discloses:
wherein the camera housing is made of a conductive metal. [See Schofield, ¶ 0201 discloses that a mount extension may comprise a die cast piece such as aluminum or another metallic material or the like.]
The reasons to combine the cited prior art are applicable to those presented for previously rejected claim 10.

Regarding claim 13, Kakinami in view of Schofield discloses all the limitations of claim 10.
Schofield discloses:
wherein the camera housing includes fins extending into the forced airflow. [See Schofield, ¶ 0117 discloses that the surfaces of the accessory module facing the windshield may include heat dissipating elements such as, for example, heat dissipaters, fins, or the like.]
The reasons to combine the cited prior art are applicable to those presented for previously rejected claim 10.

Regarding claim 14, Kakinami discloses all the limitations of claim 1.
Schofield discloses:
wherein the camera housing is one piece and separate from the camera. [See Schofield, ¶ 0153 discloses that the interior rearview mirror assembly forms a detachable and/or breakaway attachment to the outer end of an extender of the accessory module.]
The reasons to combine the cited prior art are applicable to those presented for previously rejected claim 10.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over by Schofield at al. (US 2003/0169522) in view of Blake III et al (US 8339453) in view of Kakinami.
Regarding claim 4, Schofield discloses:
A method of moderating the environment of a driver assist camera of a vehicle, the method comprising the steps of: [See Schofield, ¶ 0114, 0118 discloses providing forced cooling being provided to accessories or components of an imaging accessory module.]
[See Schofield, ¶ 0111 discloses a temperature sensor for measuring the temperature at or of the windshield.]
Schofield does not appear to explicitly disclose:
providing a signal corresponding to the sensed temperature to an electronic control unit;
comparing the sensed temperature to a threshold; and
controlling airflow through the housing to moderate the environment in response to the comparison 
However, Blake III discloses:
providing a signal corresponding to the sensed temperature to an electronic control unit; [See Blake, col. 8 lines 28-43]
comparing the sensed temperature to a threshold; and [See Blake, col. 8 lines 28-43, wherein a threshold is related to condensation.]
controlling airflow through the housing to moderate the environment in response to the comparison [See Blake, col. 8 lines 28-43 wherein a vehicle body is considered the housing.]
It would have been obvious to the person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed by Schofield to add the teachings of Blake III in order to use a humidity sensor to automatically control airflow in an environment so as to maintain a temperature/humidity at a set threshold without intervention by the driver.

by forcing airflow through the housing from a connection port to an exhaust port of the housing so that the camera is disposed in a path of the forced airflow between the connection port and the exhaust port such that the forced airflow flows around and past the camera. [See Kakinami, annotated Fig. 2a below illustrates the camera housing, and the “camera” element 20 being disposed in the housing.  Additionally, as illustrated per Fig. 2a, the air flows through passage (13) from connector (22) to outlet (19) (the path of air travel clearly being “past the camera”), wherein the air flow represented graphically per Fig. 2a as three diverging arrows would clearlyl flow past the lens of the camera 14.]

    PNG
    media_image1.png
    439
    673
    media_image1.png
    Greyscale

It would have been obvious to the person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed by Schofield in view of Blake III to add the teachings of Kakinami in order to utilize airflow from a headliner airduct to clear condensation or humidity from a windshield camera.

Regarding claim 5, Schofield in view of Blake III in view of Kakinami discloses all the limitations of claim 4.

further comprising the steps of:
sensing a humidity at a humidity sensor located within the housing; [See Blake III, col. 8 lines 28-43]
comparing the sensed humidity to a threshold value; and[See Blake III, col. 8 lines 28-43, wherein a threshold is related to condensation.]
controlling airflow through the housing in response to the comparison. [See Blake III, col. 8 lines 28-43 wherein a vehicle body is considered the housing.]
The reasons to combine the cited prior art are applicable to those presented for previously rejected claim 4.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK E DEMOSKY whose telephone number is (571)272-8799.  The examiner can normally be reached on Monday - Friday 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 5712727384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/PATRICK E DEMOSKY/Primary Examiner, Art Unit 2486